DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 7/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.10798616 and Patent No.10383008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	Saifullah et al. (US 20070249347) teaches the optimization of relay station handovers and location update in a wireless network. According to an example embodiment, a request to handover a plurality of mobile stations from a first base station to a second base station may be sent. An identifier associated with the second base station for each of the plurality of mobile stations may be received. 
Purkayastha Punyaslok (US 20170230104) teaches a method involves identifying time associated with a particular entry of a set of handoff entries, where the set of handoff entries identifies a set of satellites for handoff of an apparatus. Determination is made to check whether to send a request for an updated set of handoff entries based on the identified time. The request for the updated set of handoff entries is sent if the determination is to send the request, where the set of handoff entries comprises an idle mode handoff table (138) and the time comprises start time for a handoff to a satellite of the set of satellites.
Byun et al. (US 20190045405) teaches a method for performing vehicle to everything (V2X) communication by a base station in a wireless communication system, and an apparatus for supporting the same. The base station receives resource information, which is used by a neighbor base station for V2X communication, from the neighbor base station, and determines whether to perform one of PC5 handover and Uu handover with respect to a terminal on the basis of the resource information used for V2X communication, wherein the resource information that the neighbor base station uses for V2X communication includes at least one of PC5 resource information and Uu resource information, which is used by the neighbor base station for V2X communication, and the PC5 handover may be performed using a PC5 resource of the neighbor base station and the Uu handover may be performed using a Uu resource of the neighbor base station.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a plurality of cells, a message comprising a served cell information element for each cell of the plurality of cells, wherein the served cell information element for each cell  indicates whether a respective cell supports at least one vehicle-to-everything (V2X) service; making, by the first base station, a handover decision for a wireless device; and sending, by the first base station to the second base station, a handover request for the wireless device based on the handover decision and the message.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641